Case 20-03395
     18-32218 Document 28-2
                       55-9 Filed in TXSB on 02/01/21
                                             08/19/20 Page 1 of 17
                                                                16




                                                                     B




                         Exhibit 9
          Case
           Case20-03395
               18-32218
                18-32218 Document
                          Document28-2
                                  55-9
                                   38 Filed
                                       FiledininTXSB
                                                 TXSBon
                                                      on05/22/18
                                                         08/19/20 Page
                                                         02/01/21  Page12ofof16
                                                                              16
                                                                              17




                      IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION                                             ENTERED
                                                                                              05/22/2018
IN RE:                                           §
                                                 §    Case No. 18-32218
BRIAR BUILDING HOUSTON, LLC,                     §
                                                 §    Chapter 11
          Debtor.                                §
                                                 §

           ORDER GRANTING DEBTOR’S EXPEDITED MOTION TO APPROVE
                        COMPROMISE WITH BDFI, LLC
                              [Relates to D.I. 30]

          The Court has considered the Debtor’s Expedited Motion to Approve Compromise with

BDFI, LLC and finds that the proposed compromise is in the best interests of the Debtor and its

creditors, and should be approved. It is, therefore

          ORDERED that the compromise with BDFI, LLC, as set out in the Agreement (the

“Forbearance Agreement”) attached to this Order as Exhibit A, is hereby approved; and it is

further

          ORDERED that the Debtor is authorized to execute, and the parties are bound by the

terms and conditions of the Forbearance Agreement, and it is further

          ORDERED that the Debtor is authorized and directed to take all actions necessary to

implement the terms of the Forbearance Agreement, including, but not limited to, taking such

further action as may be necessary to obtain the prompt dismissal of this chapter 11 case; and it

is further

          ORDERED that, upon any subsequent dismissal of this chapter 11 case, the provisions of

11 U.S.C. §349, to the extent applicable, shall not affect or impair the rights and obligations of

the parties under the Forbearance Agreement; and it is further




                                                 1
      Case
       Case20-03395
           18-32218
            18-32218 Document
                      Document28-2
                              55-9
                               38 Filed
                                   FiledininTXSB
                                             TXSBon
                                                  on05/22/18
                                                     08/19/20 Page
                                                     02/01/21  Page23ofof16
                                                                          16
                                                                          17




       ORDERED that this Order is effective immediately upon entry. Any stay of this Order

provided for under any provision of the United States Bankruptcy Code or the Federal Rules of

Bankruptcy Procedure is expressly lifted.




         May 22, 2018




                                             2
        Case
         Case20-03395
             18-32218
              18-32218 Document
                        Document28-2
                                55-9
                                 38 Filed
                                     FiledininTXSB
                                               TXSBon
                                                    on05/22/18
                                                       08/19/20 Page
                                                       02/01/21  Page34ofof16
                                                                            16
                                                                            17




                                        AGREEMENT
         THISAGREEMENT(this..A@!,')datedasofMayIl,20l8(..@,,),
  is executed by and among George M. Lee, an individual ('6l,ee") and Briar Building Houston,
  LLC ("Record owner"), collectively (*The Lee Parties"), and BDFI LLC ("Lentþr").

                                          RECITALS:
        A.      Green Bank, N.A. ("Original Lender") and 50 Briar Hollow LLC, a Texas limited
 liability company ("Borrower") executed and delivered a Loan Agreement (" ,oan Agreement")
 dated December 30, 2013,pursuant to which Original Lender made a loan ("@") to Borrower
 evidenced by a promissory note (as same may have been heretofore amended, the "llgjg") dated
 December 30,2013, payable to the order of Original Lender in the original principal amount of
 $20,000,000.00, and secured by, among other things, that certain Deed of Trust, Assignment of
 Leases and Rents, and Security Agreement (the "Mortgage" whether a deed of trust or a
 mortgage) dated of even date with the Note, covering certain real property as more particularly
 described in Exhíbit A attached hereto and incorporated herein for all pu{poses, and any other
 property (whether real and personal) described therein (the property covered by the Mortgage,
 whether real property or personal property, is referred to as the "þIgú"). The Loan was
 originally made by Green Bank, N.A. and subsequently assigned to Lender by that certain
 Assignment and Assumption Agreement dated March 9,2018 as recorded in the Harris County
 Real Property Records on March 12,2018 at Film Code RP-2018-102728.

        B.      Lee appointed Thomas L. Hunt as substitute trustee as recorded in the Harris
 County Real Property Records on March 13,2017 at Film Code RP-2017-105552. Thomas L.
 Hunt subsequently foreclosed on the Property on April 4,2017 and executed the Foreclosure
 Sale Deed on April 6,2017 thereby deeding the Property to Lee. Thomas L. Hunt subsequently
filed a lawsuit on behalf of Lee seeking a temporary restraining order and temporary injunction
hearing (Cause Number 201820404, styled George M. Lee v. BDFI LLC, Ati Choudhri, Jim. D.
Hqmilton and Jetall Companies, Inc.; in the 151st District Court of Harris County, Texas (the
"Lawsuit")). Lee obtained a temporary restraining order, paid a $150,000.00 bond in connection
therewith, and subsequently non-suited the Lawsuit.

       C.     Events of Default exist under the Loan Documents (as later defined) and the Loan
has been accelerated and is due and payable in full, but Record Owner has requested that Lender
forbear from exercising its remedies under the Loan Documents.

        D. Lender is willing to so forbear, but only on the terms and conditions set forth in
this Agreement.

       E. Capitalized terms used, but not otherwise defined herein, shall have the meanings
ascribed to them in the Loan Documents.

                                      AGREEMENT:

       NOW, THEREFORE, in consideration of the mutual benefits hereunder, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged,
Lender and


                                                                   EXHIBIT "A"
                                                                                           Hø
         Case
          Case20-03395
              18-32218
               18-32218 Document
                         Document28-2
                                 55-9
                                  38 Filed
                                      FiledininTXSB
                                                TXSBon
                                                     on05/22/18
                                                        08/19/20 Page
                                                        02/01/21  Page45ofof16
                                                                             16
                                                                             17




          l.     Acknowledgments of Default. The Lee Parties acknowledge and agree that on
  and as of the date hereof, material Events of Default existed and continue to existttnd". the Loan
  Documents (the "Existing Events of Default").

         2.       Â   nl¡nn¡¡¡lo¡la-   nf   flro   f an¡la-lo   Di¡}.fn Þqr¡manf      The Lee Parties
   acknowledge and agree that (a) on and as of the date hereof, Lender has and has had the right to
   make demand on Borrower for the payment in full of all liabilities and obligations of Borrower
   under the Loan Documents, (b) Lender has made written demand to Borrower for payment of
  such liabilities and obligations which is in all respects adequate and proper, (c) the entire Loan
  balance has been accelerated and has been in default and accruin g at a default rate of l80á since
  the first event of default (The Lee Parties acknowledge and agreethe default interest rate is 18%)
  and (d) neither Lee nor Record Owner are entitled to receive any notices of whatever kind or
  nature whatsoever as may otherwise be required under the Loan Documents or at law, including,
  without limitation, presentment, demand for payment andlor of non-payment, notice of dishonor,
  notice of intent to accelerate and of acceleration, protest, notice of protest, notice of foreclosure,
  and any and all other notices of any kind or nature whatsoever, and further, Lee knowingly and
  voluntarily waives each and every notice otherwise required with respect to the Loan Documents
  or at law, except any such notice specifically required by this Agreement. Furthermore, The Lee
 Parties acknowledge that Lender is the present and lawful owner and holder of the Loan and
 beneficiary under the Deed of Trust dated December 30, 2013 executed by 50 Briar Hollow,
 LLC and recorded under Clerk's File No. 20130647992 of the Official Public Records of Real
 Property of Harris County, Texas, and the UCC Financial Statements recorded under Clerk's File
 No. 20130648364 of the Official Public Records of Real Property of Haris County, Texas and
 filed under Texas Secretary of State File No. 13-0040500063, and all other documents
 evidencing or securing the Loan (the "Loan Documents',).

        3.       Forbearance. The above recitals serve as the basis for this Agreement and are
  incorporated herein and made a part hereof for all purposes. The Lee Parties and Lender each
  hereby acknowledge the above recitals to be true and correct as of the date hereof. So long as no
  Termination Event (as hereinafter defined) occurs, Lender agrees to forbear from instituting any
  remedies under the Loan Documents or pursuiîg any remedies previously instituted in a court of
  law except for filing such motions or making such appearance in such courts which are necessary
  solely to prevent dismissal of the remedy previously instituted. Notwithstanding the foregoing,
  (i) any forbearance granted by Lender shall not constitute and shall not be construed ár, ot
 interpreted to constitute, a waiver of any default which may now or hereafter exist under the
 Note, the Mortgage or the other Loan Documents and (ii) this Agreement and the forbearance
 granted by Lender hereunder shall not constitute an amendment or modification of any of the
 Loan Documents. All other rights of the Lender contained in the Loan Documents shall remain
 in full force and effect. Upon the expiration or termination of the Forbearance Period (as
hereinafter defined) or upon the occurrence of a Termination Event, Lender shall be entitled to
exercise all rights and remedies available to Lender under the Loan Documents or at law, in
equity or otherwise, including, without limitation, institution of foreclosure proceedings against
the Property and institution of or proceeding with, other remedies provided in the Guaraniy and
the other Loan Documents. All periods of limitation specified by statute and all defenses of
laches or waiver as to any default existing on the Effective Date, or arising during the
Forbearance Period, will be tolled and otherwise suspended during the Forbearance Period.




FORBEARANCE AGREEMENT
          Case
           Case20-03395
               18-32218
                18-32218 Document
                          Document28-2
                                  55-9
                                   38 Filed
                                       FiledininTXSB
                                                 TXSBon
                                                      on05/22/18
                                                         08/19/20 Page
                                                         02/01/21  Page56ofof16
                                                                              16
                                                                              17




           4.    Forbearance Period. The Forbearance Period (herein so called) shall commence
 on the Effective Date of this Agreement, and shall automatically terminate or expire, without
 notice, on the earlier to occur of (i) a Termination Event or (ii) August 31, 2018 (the
 "EQrþcarance Period"). Nothing herein shall prohibit Lender from posting the Property for a
 foreclosure sale.

         5. Record Owner's Covenants. As a condition to Lender's forbearance during the
 Forbearance Period, as contemplated herein, Record Owner covenants and agrees as follows
 notwithstanding anything to the contrary in the Loan Documents:

                 (a) Record Owner shall immediately begin pursuing the sale of the Property
 with proceeds sufficient to pay all of the outstanding amounts under the Loan Documents in full.
 Such commitment or purchase and sale agreement shall require the transaction contemplated
 thereby to close on or before August 3I,2018 and otherwise must be in a form acceptable to
 Lender in its sole discretion.

                (b)     Record Owner shall hire Boxer Property to take over management of the
 Property no later than May 9,2018 pursuant to a management agreement acceptable to Lender in
 its sole discretion.

                (c)     Record Owner shall direct all tenants to send all rental payments and any
 and all forms of Property income and revenue to a Lender-controlled lockbox for deposit.

                (d)     Record Owner shall    file a motion for the unconditional dismissal to        w
 withdraw Case No. I8-322I8, In re Briar Building Houston, LLC, filed and pending in the
 Bankruptcy Court for the Southern District of Texas, Houston Division (the "Bankruptcy Case")
                                                                                                S/tthU
 on or bãfore May If,,2018, at 3:00 o'clock p.m., and Record Owner will utilize best efforts to
 ensure the Bankruptcy Case is dropped and dismissed no later than Monday, Ma

                (e)     Record Owner shall cooperate with and provide such
access as may be requested   by Lender's third-party appraiser and environmental consultants in
preparation of their reports.

                (Ð     Briar Building Houston, LLC shall transfer the Property to Lee, who shall
release the Deed Of Trust he placed on the Property and cancel the $3.15 million Note issued in
conjunction with the lien. The transfer, release of the lien and the cancellation of the debt shall
occur within 24 hours of the entry of the Order dismissing the Bankruptcy Case.

                (g)    Lee shall not cause or allow the Property to be transfened without the
prior written consent of the Lender.

          6.    Termination Event. Each of the following shall be defined as a "Termination
Event":

                (a)   Record Owner shall fail to perform, observe or comply with any covenant,
       agreement or term contained in this Agreement;




FORBEARANCE AGREEMENT                                                                       Page 3    ?r\{
        Case
         Case20-03395
             18-32218
              18-32218 Document
                        Document28-2
                                55-9
                                 38 Filed
                                     FiledininTXSB
                                               TXSBon
                                                    on05/22/18
                                                       08/19/20 Page
                                                       02/01/21  Page67ofof16
                                                                            16
                                                                            17




                   (b)  any of the representations or warranties in Section t hereof shall be untrue
         or incorrect when this Agreement was made or while this Agreement is in effect;

                   (c)  Record Owner shall fail to perform, observe or comply with any covenant
         contained in any of the Loan Documents;

                   (d)  any Default (other than the Existing Events of Default) shall occur under
         the terms of any of the Loan Documents, without regard to any requirement for grace,
         notice or an opportunity to cure, all of which are waived by the Lee Parties;

                   (e)   Record Owner or any Affiliate or other party with a legal, beneficial, or
         equitable ownership interest or lien or security interest in or on the Property (collectively,
         the "Property Interest Parties"), shall commence a voluntary proceeding, or an
         involuntary proceeding shall be commenced against Record Owner, or any of the
         Property Interest Parties, seeking liquidation, reorgarization, or other relief with respect
         to Record Owner, or any of the Property Interest Parties, or their respective debts under
         any bankruptcy, insolvency, or other similar law now or hereafter in effect or seeking the
         appointment of a trustee, receiver, liquidator, custodian, or other similar official of it or a
         substantial part of their respective property or of the Property itself.

                  (Ð        Record Owner continues to assert its rights in the Bankruptcy Case after
        l|l4ay   14,2018;

                  (g)       the commencement of litigation or legal proceedings by Record Owner or
        any other Property Interest Parties against the Lender or any of its affiliates; and

                  (h) the filing or commencement of any indictment, charge or proceeding,
        whether criminal or civil, pursuant to Federal or state law against Record Owner.

                  (i)       Record Owner shall fail to present an executed purchase and            sale
        agreement as required     by Section 5(a) hereof.

         7. Rights and Remedies upon Expiration or Termination. Upon the expiration or
 termination of the Forbearance Period, Lender shall have the right to immediately cease or
 terminate Lender's forbearance hereunder, without further notice or demand, whereupon Lender
 shall be entitled to immediately exercise any and all rights and remedies available to Lender
under this Agreement, the Loan Documents, at law, in equity or otherwise, which rights and
remedies would include, without limitation, the institution of foreclosure proceedings against the
Property, without any further notice of whatever kind or nature whatsoever, including, without
limitation, presentment, demand for payment and/or of non-payment, notice of dishonor, notice
of intent to accelerate and of acceleration, protest, notice of protest, notice of foreclosure, and
any and all other notices of any kind with respect to the Loan Documents except any such notice
specifically required by this Agreement, Record owner acknowledging and agreeing that it is not
entitled to receive any notices of whatever kind or nature whatsoever as may otherwise be
required under the Loan Documents or at law, including, without limitation, presentment,
demand for payment andlor of non-payment, notice of dishonor, notice of intent to accelerate and
ofacceleration, protest, notice ofprotest, notice offoreclosure, and any and all other notices of
any kind or nature whatsoever and knowingly and voluntarily waives each and every notice


FORBEARANCE AGREEMENT                                                                           Page 4     trht
        Case
         Case20-03395
             18-32218
              18-32218 Document
                        Document28-2
                                55-9
                                 38 Filed
                                     FiledininTXSB
                                               TXSBon
                                                    on05/22/18
                                                       08/19/20 Page
                                                       02/01/21  Page78ofof16
                                                                            16
                                                                            17




  otherwise required with respect to the Loan Documents or at law, except any such notice
  specifically required by this Agreement, and each and every such notice being expressly waived
  by Record Owner.

          8. Conditions Precedent. This Agreement shall not be enforceable                until      the
  conditions precedent described below in this Section 8 shall have been satisfied:

                 (a) Record Owner shall have submitted a motion for the unconditional
         dismissal of the Bankruptcy Case and Record Owner shall have delivered to Lender this
         Agreement, executed by each of The Lee Parties, and such other documents as Lender
         may require relating to the formation, existence and good standing of Record Owner and
         to the authority of any person executing this Agreement or other documents on behalf of
         Record Owner all in form satisfactory to Lender.

                (b) All representations   and warranties by Record Owner set forth herein or
        given in connection herewith shall remain true and correct in all material respects, and
        Record Owner shall have timely performed or complied with all of its obligations and
        agreements under this Agreement.

        9.      Representations and Warranties. Record Owner hereby represents and warrants
 to Lender as follows:

                (a)    Power and Authorit)¡. Record Owner has the requisite power and authority
        to own its properties and assets and to carry on that business that is now being conducted.

                (b)     Full), Authorized. Record Owner is fully authorized and permitted to enter
        into this Agreement, to execute any and all documentation required herein, and to
        perform the terms of this Agreement, none of which conflicts with any provision of any
        law, rule or regulation applicable to Record Owner.

               (c) Valid Obligation. This Agreement is the valid and binding legal obligation
        of Record Owner, enforceable in accordance with its terms.

              (d) Valid Liens. The liens, security interests and assignments created by the
        Loan Documents continue to be valid, effective, properly-perfected, and enforceable
        liens, security interests and assignments.

               (e)     No Breach or Default. The execution, delivery and performance by Record
       Owner of this Agreement and all other documents and instruments relating thereto will
       not result in any breach of the terms, conditions or provisions of or constitute a default
       under (i) any provision of the organizational documents of Record Owner or (ii) any law,
       rule or regulation applicable to Record Owner.

               (Ð No Adverse Proceedings. There are no actions, suits or proceedings
       pending or threatened against Record Owner that might materially and adversely affect
       the ability of Record Owner to perform under this Agreement. Record Owner is not in
       default with respect to any order, writ, injunction or decree, of any court, govemmental
       department, commission, board, agency or official.

                                                                                                                i --u
FORBEARANCE AGREEMENT                                                                       Page 5         ß?   \e
        Case
         Case20-03395
             18-32218
              18-32218 Document
                        Document28-2
                                55-9
                                 38 Filed
                                     FiledininTXSB
                                               TXSBon
                                                    on05/22/18
                                                       08/19/20 Page
                                                       02/01/21  Page89ofof16
                                                                            16
                                                                            17




                (g) Pending Bankruptcy Proceeding. This Agreement is executed voluntarily
        and not pursuant to any duress, is executed in mutual good faith among Lender and
        Record Owner, and is not given or intended to hinder, delay or defraud any creditor or to
        contravene any of the bankruptcy laws of the United States (including, without limitation,
        the provisions of 11 U.S.C. Section 101, et seq., as amended) or any other applicable
        laws. As of the date of the execution of this Agreement , after approval by the bankruptcy
        court in the Bankruptcy Case, and the associated unconditional dismissal of it, (i) neither
        Record Owner, nor any Property Interest Parties will be a debtor in a pending bankruptcy
        proceeding and (ii) Record Owner is not a\¡/are of any threatened bankruptcy proceeding
        by or against any of them.

         10.  Lawful Interest Rate. All agreements between Borrower or Record Owner and
 Lender or any other lawful holder of the Note, whether now existing or hereafter arising and
 whether oral or written, are hereby expressly limited so that in no contingency or event
   whatsoever, whether by acceleration of maturity hereof or otherwise, shall the amount charged,
  paid or agreed to be paid to Lender or the holder of the Note, or collected by Lender or such
  holder, for the use, forbearance or detention of the money to be loaned hereunder or otherwise,
  or for the payment or perfonnance of any covenant or obligation contained herein or in the
  Mortgage or in any of the other Loan Documents, exceed interest at the maximum rate permitted
  by applicable law (the "Maximum Rate"). If under any circumstances whatsoever, fulf,rllment of
  any provision hereof or of the Mortgage or any other Loan Documents , at the time perfornance
  of such provision shall be due, shall involve exceeding the limit of validity prescribed or
  permitted by law, including judicial determination, then ipso facto, the obligation to be fulfilled
  shall be reduced to the limit of such validity; and if under any circumstances Lender or any other
  holder hereof shall ever receive an amount deemed interest by applicable law which would
  exceed interest at the Maximum Rate, such amount that would be excessive interest under
  applicable usury laws shall be applied to the reduction of the principal amount owing under the
 Note or to other indebtedness secured by the Mortgage and not to the payment of interest, or if
  such excessive interest exceeds the unpaid balance ofprincipal and such other indebtedness, the
 excess shall be deemed to have been a payment made by mistake and shall be refunded to
 Borrower or to any other person making such payment on Borrower's behalf. All sums charged,
 paid or agreed to be paid to the holder of the Note for the use, forbearance or detention of the
 indebtedness of Borrower evidenced by the Note, outstanding from time to time, shall, to the
 extent permitted by applicable law and to the extent necessary to preclude exceeding the limit of
validity prescribed by law, be amortized, prorated, allocated and spread from the date of
disbursement of the proceeds of the Note until payment in full of the Loan in such manner as
may be permitted by law to provide that interest on the Loan is not and will not be usurious. The
terms and provisions of this paragraph shall control and supersede every other provision of all
agreements between Record Owner and Lender.

       11.     Bankruptcy of Record Owner.

              (a) Record Owner acknowledges that the forbearance of Lender demonstrates
       Lender's effort to enable Record Owner to solve its financial problems relating to the
       Property, and during the Forbearance Period suspends some of the financial obligations
       of Record Owner to Lender under the Loan except as provided in this Agreement. Record
       Owner further acknowledges that Events of Default exist under the terms of the Loan




                                                                                                        "tt
FORBEARANCE AGREEMENT                                                                        Page 6
       Case
        Case20-03395
            18-32218
             18-32218 Document
                       Document28-2
                               55-9
                                38 Filed
                                    Filed in
                                           in TXSB
                                              TXSB on
                                                   on 05/22/18
                                                      08/19/20 Page
                                                      02/01/21 Page 910ofof1617
                                                                             16




          Documents, and that this Agreement constitutes a negotiated forbearance by Lender in
          enforcing the obligations of Borrower and/or Record Owner existing under the Loan
          Documents or at law. Record Owner represents to Lender that as of the date of this
          Agreement, (i) Record Owner has been unable to obtain hnancing to pay the unpaid
          balance of the Loan to Lender, (ii) Record Owner has been unable to sell the Property to
          another party for the amount of the Loan owing to Lender, and (iii) neither Record Owner
         nor any partner of Record Owner has the money, or is willing to commit or contribute the
         money, necessary to pay the Loan current. Record Owner acknowledge and confesses
         that the agreement embodied herein was undertaken in lieu of reorganizingunder Title 11
         of the Bankruptcy Code, as amended (the "Ee4EgplgJL@"), and that Lender's
         willingness to enter into this Agreement is premised upon the Record Ornmer's
         representations that it will immediately remove itself from bankruptcy. Record Owner
         acknowledges and confesses that Lender has relied upon Record Owner's representations
         that this Agreement constitutes Record Owner's best opportunity to both protect Record
         Owner's interest in the Property and pay its indebtedness to Lender, and that Record
         Owner has eschewed its rights under the Bankruptcy Code in entering into this
         Agreement. Record Owner agree that, in consideration of the mutual covenants contained
        herein, specifically including the representations and acknowledgments set forth in this
         paragraph and the forbearance of Lender from currently exercising its rights and remedies
        under the Loan Documents, and for other good and valuable consideration, the receipt
        and sufficiency of which are hereby acknowledged, if Record Owner shall (i) file with
        any bankruptcy court of competent jurisdiction or be the subject of any petition under the
        Bankruptcy Code, (ii) be the subject of any order for relief issued under the Bankruptcy
        Code, (iii) file or be the subject of any petition seeking any reorganization, arrangement,
        composition, readjustment, liquidation, dissolution, or similar relief under any present or
        future federal or state act or law relating to bankruptcy, insolvency, or other relief for
       debtors, (iv) have sought or consented to or acquiesced in the appointment of any trustee,
       receiver, conservator, or liquidator, (v) be the subject of any order, judgment, or decree
       entered by any court of competent jurisdiction approving a petition filed against such
       party for any reorganization, arrangement, composition, readjustment, liquidation,
       dissolution, or similar relief under any present or future federal or state act or law relating
       to bankruptcy, insolvency, or relief for debtors, Lender shall thereupon be entitled to
       immediate relief from any automatic stay imposed by Section 362 of the Bankruptcy
       Code, or otherwise, on or against the exercise of any rights and remedies otherwise
       available to Lender as provided in the Loan Documents, as hereby amended, and as
       otherwise provided by law, or, at Lender's option, Record Owner shall promptly join
       with Lender in a joint motion to the appropriate bankruptcy judge or tribunal requesting a
       court order for the expeditious and non-controverted relief of Lender from the automatic
       stay imposed by Section 362 of the Bankruptcy Code. Record Owner waive any right or
       claim to object to the granting of relief from stay to Lender upon the commencement of
       any bankruptcy case or proceeding.

              (b)     Inconsideration of the agreement by Lender to forbear in enforcing
      Lender's rights and remedies under the provisions of the Loan Documents under the
      terms of this Agreement and Record Owner's representations and covenants to Lender
      contained herein, Record Owner agrees that if Record Owner should file a petition under
      the Bankruptcy Code prior to the payment in full of all sums due and owing under the


FORBEARANCE AGREEMENT                                                                         Page 7     3ûs
        Case
         Case20-03395
             18-32218
              18-32218 Document
                        Document28-2
                                55-9
                                 38 Filed
                                     FiledininTXSB
                                               TXSBon
                                                    on05/22/18
                                                       08/19/20 Page
                                                       02/01/21  Page10
                                                                      11ofof16
                                                                             16
                                                                             17




         Note, the Mortgage and the Loan Documents, such a petition and filing shall be deemed
         to be an act of bad faith against Lender under the Bankruptcy Code and the cases
         interpreting abad faith filing thereunder. Record Owner agrees that upon the entry of an
         order for relief in any bankruptcy case or proceeding commenced by or against Record
         Owner, Lender shall be entitled to immediate relief in any bankruptcy case or proceeding
         commenced by or against Record Owner, Lender shall be entitled to immediate relief
         from the automatic stay or dismissal of the case as a consequence of such bad faith.

         12. No Amendment or Modification. Nothing contained herein shall in any manner
 be construed to amend or modiff the terms and provisions of the Note or any of the other Loan
 Documents, including, without limitation, any terms and provisions relating to the accrual of any
 interest on any outstanding and unpaid amounts due and payable under the Note and/or the
 Mortgage, or the amount of any payments due and payable under the terms of the Note.

        13. Exculpation. By execution hereof, Record Owner hereby expressly
 acknowledges and agrees that Lender shall not be deemed or construed to have assumed any
 responsibility or liability for the Property, or the management, operations, leasing thereof.
 Lender shall not be deemed or construed to be a mortgagee in possession as a result of this
 Agreement or as a result of any actions taken by Lender or Record Owner pursuant hereto.

        14.     Further Assurances. Record Owner hereby agrees to execute, acknowledge,
 deliver, hle and record such further certificates, instruments and documents and do all other acts
 and things, as may be reasonably necessary or advisable to carry out the intents and purposes of
 this Agreement, including, without limitation, signing any other document, instrument, or
 agreement required of, or contemplated by, this Agreement.

        15.    No Waiver¡ Strict Performance.

               (a)      Record Owner hereby expressly acknowledges and agrees that (i) no
        failure or delay by Lender in exercising any right, power or remedy under this Agreement
        or under any of the Loan Documents shall operate as a waiver thereof (ii) no failure or
        delay by Lender to insist upon the strict performance by Borrower, Guarantor andlor
        Record Owner of any term, condition, covenant or agreement or to exercise any right,
        power or remedy as a result of the breach thereof shall constitute a waiver of any such
       term, condition, covenant or agreement or of any breach thereof or preclude Lender from
       insisting on the strict perfonnance thereot (iii) no single or partial exercise of any right,
       power or remedy of Lender shall preclude further exercise of any right, power or remedy,
       and (iv) Lender's acceptance or application of any partial or future payments shall not be
       deemed to be a waiver, release or estoppel of Lender's rights to demand, receive and
       collect the balance of all other sums due under the Loan, including, without limitation,
       interest at the Default Rate, or preclude Lender from requiring the full and timely
       payment of any and all amounts due under the terms hereof or any of the Loan
       Documents.

               (b)    The execution of this Forbearance Agreement by Record Owner andlor
       Lender shall in no manner impair, reduce or alter any obligations and liabilities of the




FORBEARANCE AGREEMENT                                                                        Page 8
                                                                                                       3m
        Case
         Case20-03395
             18-32218
              18-32218 Document
                        Document28-2
                                55-9
                                 38 Filed
                                     FiledininTXSB
                                               TXSBon
                                                    on05/22/18
                                                       08/19/20 Page
                                                       02/01/21  Page11
                                                                      12ofof16
                                                                             16
                                                                             17




         Record Owner or the obligations of Borrower and/or Record Owner under the documents
         and instruments evidencing or pertaining to the Loan, including any Loan Document.

         16. Advice of Counsel: Inducement. The parties hereto acknowledge that they have
 been  advised of the facts bearing on the matters set forth in this Agreement and that each of them
 has been advised of their legal rights by an attorney of their choice and selection. Each party
 acknowledges that he, she or its duly authorized officer has read this Agreement in its entirety
 and fully understands its content and effect. Each party hereto acknowledges that this Agreement
 is being made as a free choice of each of the parties.

         17. Relationship. The relationship between Lender and Record Owner is solely that
 of debtor and creditor, and Lender has no fiduciary or other special relationship with the Record
 Owner, and is not a partner or joint venturer with Record Owner, and no term or condition of any
 of the Loan Documents shall be construed so as to deem the relationship between Record Owner
 and Lender to be other than that of debtor and creditor.

         18. Costs and Expenses. Record Owner shall be responsible for paying, or causing to
 be paid, its own costs and expenses (including legal fees for its legal counsel) incurred in
 corurection with the execution and delivery of this Forbearance Agreement and shall be
 responsible for paying, or causing to be paid, Lender's legal fees incurred in connection
 herewith.

        20.  Applicable Law. IN ALL RESPECTS, INCLUDING, WITHOUT LIMITING
 THE GENERALITY OF THE FOREGOING, MATTERS OF                CONSTRUCTION,
 VALIDITY AND PERFORMANCE, THIS AGREEMENT AND THE LOAN DOCUMENTS
AND THE OBLIGATIONS ARISING HEREUNDER AND THERELINDER SHALL BE
 GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE
 STATE OF TEXAS APPLICABLE TO CONTRACTS MADE AND PERFORMED IN
 SUCH STATE (V/ITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS) AND
ANY APPLICABLE LAW OF THE UNITED STATES OF AMERICA, EXCEPT THAT AT
 ALL TIMES THE PROVISIONS FOR THE CREATION, PERFECTION, AND
ENFORCEMENT OF THE LIENS AND SECURITY INTERESTS CREATED PURSUANT
TO THE LOAN DOCUMENTS SHALL BE GOVERNED BY AND CONSTRUED
ACCORDING TO THE LAV/ OF THE STATE IN V/HICH THE PROPERTY IS LOCATED,
IT BEING I-INDERSTOOD THAT, TO THE FULLEST EXTENT PERMITTED BY THE
LAW OF SUCH STATE, THE LAW OF THE STATE OF TEXAS SHALL GOVERN THE
CONSTRUCTION, VALIDITY AND ENFORCEABILITY OF ALL LOAN DOCUMENTS
AND ALL OF THE OBLIGATIONS ARISING HEREUNDER OR THEREUNDER. TO THE
FULLEST EXTENT PERMITTED BY LAW, RECORD OWNER HEREBY
UNCONDITIONALLY AND IRREVOCABLY V/AIVES ANY CLAIM TO ASSERT THAT
THE LAV/ OF ANY OTHER JURISDICTION GOVERNS THIS AGREEMENT, AND THE
LOAN DOCUMENTS, AND THIS AGREEMENT, AND THE LOAN DOCUMENTS SHALL
BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF TEXAS.

         21. Headings. The section headings hereof are inserted for convenience of reference
only and shall in no way alter, amend, define or be used in the construction or interpretation of
the text of such section.



FORBEARANCE AGREEMENT                                                                       Page 9



                                                                                                       "[^{
        Case
         Case20-03395
             18-32218
              18-32218 Document
                        Document28-2
                                55-9
                                 38 Filed
                                     FiledininTXSB
                                               TXSBon
                                                    on05/22/18
                                                       08/19/20 Page
                                                       02/01/21  Page12
                                                                      13ofof16
                                                                             16
                                                                             17




         22. Successors and Assigns. This Agreement is binding upon and shall inure to the
  benefit of the parties hereto and their respective heirs, legal and personal representatives,
  successors and assigns, provided, however, that the foregoing shall not be construed to confer
  any right, title, benefit, cause of action or remedy upon any person or entity not a party hereto,
  which such party would not or did not otherwise possess.

          23.     Construction. Whenever the context hereof so requires, reference to the singular
  shall include the plural and likewise, the plural shall include the singular; words denoting gender
  shall be construed to mean the masculine, feminine or neuter, as appropriate; and specific
  enumeration shall not exclude the general, but shall be construed as cumulative of the general
  recitation.

         24.   Amendment. The provisions of this Agreement may be amended or waived only
 by an instrument in writing signed by the parties hereto.

         25.      Severabilitv. If any clause or provision of this Agreement is or should ever be
  held to be illegal, invalid or unenforceable under any present or future law applicable to the
  terms hereof, then and in that event, it is the intention of the parties hereto that the remainder of
  this Agreement shall not be affected thereby, and that in lieu of each such clause or provision of
  this Agreement that is illegal, invalid or unenforceable, such clause or provision shall be
 judicially construed and interpreted to be as similar in substance and content to such illegal,
 invalid or unenforceable clause or provision, as the context thereof would reasonably suggest, so
 as to thereafter be legal, valid and enforceable.

         26. Counterparts. To facilitate execution, this Agreement may be executed in as
 many counterparts as may be convenient or required, each of which shall be deemed an original,
 but all of which together shall constitute one and the same instrument. It shall not be necessary in
 making proof of this Agreement to produce or account for more than a single counterpart
 containing the respective signatures of, or on behalf of, each of the parties hereto.

         27.    Ratification¡ Release of Lender. Record Owner hereby ratif,res, reaffirms,
 acknowledges, and agrees that the Loan Documents represent valid, enforceable and collectible
 obligations of Borrower and Guarantor and that The Lee Parties have no knowledge of any
 ofßets, defenses or claims against Lender, or any of its subsidiaries, affiliates, officers, directors,
 employees, agents, attorneys, predecessors, successors or assigns whether asserted or unasserted,
 and neither of The Lee Parties will assert any claims for offset or otherwise assert any claims or
 defenses to the payment of the obligations under the Loan Documents. To the extent that such
offsets, defenses or claims may exist, The Lee Parties and each of its or his respective
successors, assigns, parents, subsidiaries, affrliates, predecessors, employees, agents, heirs and
executots, as applicable (collectively, "Releasors"), jointly and severally, release and forever
discharge and release Lender, its subsidiaries, affiliates, officers, directors, employees, agents,
attorneys, predecessors, successors and assigns, both present and former, including Jetall
Companies, Inc. and Ali Choudhri (collectively the "Lender Affiliates") of and from any and all
manner of actions, causes of action, suits, debts, controversies, damages, judgments, executions,
claims and demands whatsoever, asserted or unasserted, in law or in equity, which Releasors
ever had or now have against Lender andlor Lender Affiliates, including, without limitation, any
presently existing claim or defense whether or not presently suspected, contemplated or


FORBEARANCE AGREEMENT                                                                           Page 10
                                                                                                           4{^t
        Case
         Case20-03395
             18-32218
              18-32218 Document
                        Document28-2
                                55-9
                                 38 Filed
                                     FiledininTXSB
                                               TXSBon
                                                    on05/22/18
                                                       08/19/20 Page
                                                       02/01/21  Page13
                                                                      14ofof16
                                                                             16
                                                                             17




 anticipated. The term "Lender" as used herein shall include, but shall not be limited to, its
 present and former officers, directors, employees, agents and attorneys.

         28.     Modifications. All terms, conditions and provisions of the Loan Documents are
 continued in full force and effect and shall remain unaffected and unchanged except as
 specifically provided herein. The Loan Documents, as amended or affected hereby, are hereby
 ratified and reafftrmed by Record Owner and Record Owner specifically acknowledges the
 validity and enforceability thereof.

          29. No Release. This Agreement in no way acts as a release or relinquishment of
 those liens, security interests and rights securing payrnent of the Loan, including, without
 limitation, the liens created by the Loan Documents. Such liens, security interests and rights are
 hereby ratified, confirmed, renewed and extended by Record Owner in all respects.

         30.  Additional Documents. Record Owner shall execute and deliver such additional
 documents and do such other acts as Lender may reasonably require and fully implement the
 intent of this Agreement.

        31. No Further Express or Implied X'orbearance. Notwithstanding anything to the
 contrary contained herein or in any other instrument executed by Record Owner or Lender, in
 any other action or conduct undertaken by Record Owner or Lender on or before the date hereof,
the agreements, covenants and provisions contained herein shall constitute the only evidence of
Lender's consent to forbear from the exercise of its rights and remedies available to it under the
terms and provisions of the Loan Documents or to modify the terms and provisions of the Loan
Documents. No express or implied consent to any further forbearance or modifications involving
any of the matters set forth in this Agreement or otherwise shall be infened from or implied by
Lender's execution of this Agreement. Further, Lender's execution of this Agreement shall not
constitute a waiver (either express or implied) of the requirement that any further forbearance
involving, or modification of, the Loan Documents shall require the express written approval of
Lender, no such approval (either express or implied) has been given as of the date hereof.

        32. Time of Essence. Notwithstanding this or any prior           forbearance, actual or
implied, of any nature by Lender, including but not limited to any acceptance of late payments,
time is hereby declared to be of the essence hereof, of the Loans, and of the Loan Documents,
and Lender requires, and Record Owner agrees to, strict performance of each and every
covenant, condition, provision and agreement hereof and of the Loan Documents.

        33. Lender's Actions. V/ithout limiting any of the foregoing, Record Owner agrees
that, without affecting their liability, obligations and agreements under the Loan Documents as
modified or affected hereby, Lender, in its sole discretion, at any time and from time to time,
may (but shall not be obligated to) extend the time of payments under the Note, release any
person liable therefor, release any collateral, or take or release any other security for the Note,
without the consent of Record Owner.

        35. Course of Dealing. Record Owner hereby acknowledges and agrees that at no
time shall any prior or subsequent course of conduct by Record Owner or Lender directly or
indirectly limit, impair or otherwise adversely affect any of Lender's rights, interests or remedies



FORBEARANCE AGREEMENT                                                                        Page l1
                                                                                                       uüÀ
        Case
         Case20-03395
             18-32218
              18-32218 Document
                        Document28-2
                                55-9
                                 38 Filed
                                     FiledininTXSB
                                               TXSBon
                                                    on05/22/18
                                                       08/19/20 Page
                                                       02/01/21  Page14
                                                                      15ofof16
                                                                             16
                                                                             17




 in connection with the Loan and the Loan Documents or obligate Lender to agree to, or to
 negotiate or consider an agreement to, any waiver of any obligation or default by Borrower under
 any Loan Document or any amendment to any term or condition of any Loan Document.

         36. Marketing of Propertv and Properfv Manasement. Any company marketing the
 Property and any property manager shall provide full reporting to Lender and all communication
 will be copied to Lender.

          37. Operating Expense and Capital Expenditure Shortfalls. Record Owner shall
 have the first option in its sole discretion to fund operating expense and capital expenditure
 shortfalls. In the event Record Owner is unwilling or unable to fund said shortfalls, then Lender
 shall have the right, but not the obligation, and in its sole discretion, to provide capital suffrcient to
 fund any shortfall in capital expenditure or operating expense requirements. Lender's capital
 infusion will be considered a forced funding under the first lien note and shall increase the balance
 of Lender's first lien loan. This frrnding requirement is contingent upon Record Owner providing
 sufÏicient evidence (in Lender's sole discretion) that all rental revenues from the Property are
 utilized for operating and capital expenditure expenses of the Property and that there are absolutely
 no distributions made to the Record Owner or a Record Owner's affiliate.

        38.       Return of Bond. The Parties agree that Lee, or his designee, shall have the
 exclusive right, for a period of 180 days of the Effective Date of this Agreement, to hle a motion
 requesting the return of the bond on deposit and paid in connection with the Lawsuit; provided,
 however, that the parties agree that no motion or other request for the return of the bond shall be
 filed until at least 2l days after a final order in the Bankruptcy Case has been entered. If the
 Bankruptcy Case is not dismissed within 180 days of the Effective Date of this Agreement, then
 either Party may file a motion to request the retum of the bond.

      39. WAIVER OF' JURY TRIAL . RECORD OWNER KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHT IT MAY HAVE OR
HEREAF'TER HAVE TO A TRIAL BY JURY AND AGREES THAT DISPUTES IN
RESPECT OF ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ARISING OUT OF OR RELATING TO ANY
LOAN DOCUMENT OR THE UNDERLYING TRANSACTION ITSELF SHALL BE
SUBMITTED TO BINDING ARBITRATION. RECORD OW\ER CERTIFIES THAT
NEITHER THE LENDER NOR AI¡-Y OF ITS REPRESENTATTVES, AGENTS OR
COUNSEL HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT THE
LENDER WOULD NOT IN THE EVENT OF'ANY SUCH SUIT, SEEK TO ENFORCE
THIS WAIVER OF RIGHT TO TRIAL BY JURY.

                                        [Signatures on following page]




FORBEARANCE AGREEMENT                                                                             Page 12
                                                                                                              #{dt
        Case
         Case20-03395
             18-32218
              18-32218 Document
                        Document28-2
                                55-9
                                 38 Filed
                                     FiledininTXSB
                                               TXSBon
                                                    on05/22/18
                                                       08/19/20 Page
                                                       02/01/21  Page15
                                                                      16ofof16
                                                                             16
                                                                             17




         EXECUTED as of the date first above written.


                                          BDFI LLC,
                                          aNew York limited liability company



                                          By:



 RECORD O\ilNER                                                                  frç
                                          a Texas   limited liabili ty company



                                          By:
                                          Name:
                                          Title:


 LEE:



                                          GEORGE M. LEE




FORBEARANCE AGREEMENT                                                                  Page   13
         Case
          Case20-03395
               18-32218 Document
                         Document28-2
                                  38 Filed
                                      FiledininTXSB
                                                TXSBon
                                                     on05/22/18
                                                        02/01/21 Page
                                                                  Page16
                                                                       17ofof16
                                                                              17




                                                  EXIIIBIT A
                                   LEGAL DESCRIPTION OF THE PREMISES

 All that certain 3.1708 acres of land out of Lot 9, Roy B. Nichols SuMivision according to the plat thereof
 fíled at Volume 321, Page 431 Harris County Deed Records being tre same property described in a deed
 dated 12-29-1994 from 50 B.H. lnc. to BNS Buildings, lnc., filed in the Official Public Records of Hanis
 County, Texas at Clerk File No. R208710, Film Code No. XXX-XX-XXXX, and being more particularly
 described by metes and bounds as follows:

 BEGINNING at a found 5/8 inch iron rod marking the southeast corner of the end of Emmet Lane (30 feet
 wide) also being the most southerly southwest corner of Briar Holloru, according to the plat ürereof filed at
 Volume 32, Page 61 Hanis County Map Records;

 THENCE S 89 degrees 56 minutes 00 seconds E457.91feet, with the souûr líne of said Briar Hollow, to a
 found 5/8 inch iron rod with cap for corner;

 THENCE along the centerline meanders of Briar Holloru Gully tre following ten (10) courses and distances:

 S 04 degrees 18 minutes 21 seconds W-75.54 feet to a found 5/8 inch iron rod with cap for angle point;

 S 70 degrees 53 minutes 35 seconds W-28.65 feet to a called and found 1-114inch iron pipe for angle point;

 S 51 degrees 01 minutes 16 minutes W-71.17 feet to a called and found 1-114 inch iron pipe for angle point;

 S 12 degrees 39 minutes 40 seconds E-80.46 feet to a found 5/8 inch iron rod with cap for angle point;

 S 24 degrees 34 minutes 52 seconds W-15.47 feet to a found 5/8 inch iron rod with cap for angle point;

 S 59 degrees   41 minutes 53 seconds W-15.10 feet to a found 5/8 inch iron rod with cap for angle point;

 S 84 degrees 15 minutes 45 seconds W-1 1.90 feet to a found 5/8 inch iron rod with cap for angle point;

 N 65 degrees 48 minutes 54 seconds W-29.20 feet to a called and found 1-1t4 inch iron pipe for angle point;

 N 89 degrees 36 minutes 28 seconds W-53.02 feet to a found 5i8 inch iron rod     wih   üre cap for angle point;

S 74 degree 28 minutes 23 seconds W-77.11 feet to a found 5/8 inch rod wiúr cap for corner;

THENCE N 25 degrees 50 minutes 33 seconds W-77 .33 feet, with the south line of that certain 3.2309 acre
tract as described in a Substitute Trustee's Deed dated 1-3-1 989 from Ma rk D. Stout, Substitute Trusbe to
New England Mutual Life lnsurance Company fíled in the Ofiicial Public Records of Real Property of Harris
County, Texas at Clerk File No. L99U11, Film Code No. XXX-XX-XXXX, to a found 5/8 inch rod wih cap for
comer;

THENCE N 78 degrees 28 minutes 22 seconds W-9776 feet, continuing with the south line of said 3.2309
acre tract, to a found 5¡8 inch iron rod for angle poinI

THENCE N 89 degrees 39 minutes 54 seconds W-113. M feet, continuing with the south line of said 3.2309
acre tract, to a found 5Æ inch iron rod with cap for angle point;

THENCE N 89 degrees 56 minutes 00 seconds W-348.00 feet, continuing with the south line od said 3.2309
acre tract, to a found 5ß inch iron rod for corner;




FORBEARANCE AGREEMENT                                                                                     Page 14
                                                                                                                    @[¿
                                                                                                                     v\r s'-
